        Case 1:20-cv-11002-WGY Document 10 Filed 11/04/20 Page 1 of 2


                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                     )
CARSTON EXUM,                        )
                 Plaintiff,          )
                                     )       CIVIL ACTION
          v.                         )       NO. 20- 11002-WGY
                                     )
SELLER AMAZON KINDLE,                )
               Defendant.            )
                                     )


YOUNG, D.J.                                               November 4, 2020

                                     ORDER

     Carston Exum (“Exum”) brings this pro se action seeking payments

for sales of his autobiography on Amazon Kindle.       See Docket No. 1.

Exum was granted leave to proceed in forma pauperis and was advised

that his complaint is subject to dismissal for lack of subject matter

jurisdiction.    See Docket No. 6.

     The court’s order explained that the amount in controversy

cannot be determined because the complaint does not state the terms

of the sale and how many books were sold.      Exum was advised that the

court must be provided with all necessary facts to support a finding

that the matter in controversy exceeds $75,000.       Additionally Exum’s

complaint failed explain why venue is proper in the District of

Massachusetts.   Exum was directed to show cause why his complaint

should not be dismissed and was advised that if, upon review of

Exum’s response, the court finds that there is an absence of subject

matter jurisdiction, the court will dismiss the action without
           Case 1:20-cv-11002-WGY Document 10 Filed 11/04/20 Page 2 of 2


prejudice to plaintiff’s filing, if so advised, in an appropriate

jurisdiction.

     Now before the court is Exum’s amendment.          See Docket No. 7.

Exum explains that he seeks “monies from book sales only for [the]

years Amazon Kindle didn’t pay [Exum].”         Id. at p. 1.    Exum states

that he is not an attorney and does not have “a true understanding of

jurisdiction and diversity.” Id. at p. 2.         Exum suggests that the

amount in controversy is less than $75,000 when he asks the court to

“enter [Exum] in the under $75,000.00 court and award [Exum] as you

please.”    Id.

     Here, Exum alleges that the amount in controversy is less than

$75,000.    Because this court is without subject matter jurisdiction

under 28 U.S.C. § 1332, this action will be dismissed.           The dismissal

is without prejudice to plaintiff’s filing, if so advised, in an

appropriate jurisdiction.

     Accordingly, in accordance with the court’s Memorandum and Order

dated August 25, 2020, this action is dismissed pursuant to Rule

12(h)(3) for lack of subject matter jurisdiction.          The clerk shall

enter a separate order of dismissal.


SO ORDERED.


                                         /s/ William G. Young
                                        WILLIAM G. YOUNG
                                        UNITED STATES DISTRICT JUDGE




                                       [2]
